Citation Nr: 9933757	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-04 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  He served in the South Vietnam area of 
operations from February 6, 1969 to April 13, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the RO.  

The issue of service connection for benign prostatic 
hypertrophy is addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam until April 
13, 1970.  

2.  The veteran was first diagnosed as having symptoms of 
peripheral neuropathy in February 1989.  

3.  No competent evidence has been submitted to show that the 
veteran had acute or subacute peripheral neuropathy due to 
claimed herbicide exposure or other disease or injury which 
was incurred in or aggravated by service.  




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for peripheral neuropathy.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, if 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for acute peripheral neuropathy, as an organic disease of the 
nervous system, is one year from the veteran's date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

As clarified in note 2, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Id. (emphasis in original).  Acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record includes private medical treatment records from 
January 1989 to January 1994 which indicated that the veteran 
was initially treated for left arm pain and decreased 
strength in both arms in February 1989.  An assessment of 
peripheral neuropathy was recorded in February 1989.  
Additional February 1989 notations recorded left shoulder 
pain and continued weakness and noted an additional 
assessment of brachial plexopathy.  A June 1989 notation 
reported that the veteran experienced left shoulder 
tenderness and no change in strength.  A December 1992 
notation reported that some improvement was observed in the 
veteran's left brachial plexus.  

A March 1989 private medical report of motor nerve conduction 
studies noted that there was "electromyographic evidence of 
denervation in muscles by the musculocutaneous, radial, and 
ulnar nerves on the left."  A March 1989 report of hospital 
discharge reported a principal diagnosis of brachial 
neuritis.  An additional March 1989 private medical report 
indicated that the veteran had "a moderately severe C-8 
radiculopathy, with evidence of ongoing denervation."  

A July 1989 private medical follow-up note reported continued 
weakness and numbness in the veteran's left hand and arm, 
with continued active denervation in his left abductor digiti 
minimi muscle.  

An August 1989 private medical statement reported that the 
veteran suffered from a peripheral neuropathy and left 
brachial plexopathy and noted that these conditions had not 
improved in five months.  The statement also reported that 
this could result in continued weakness in the veteran's left 
arm for at least a year and mentioned that exertion 
aggravated the weakness.  

An August 1989 private medical report of motor nerve 
conduction studies noted that, as compared to the March 1989 
study, there was evidence of active denervation in the left 
abductor digiti minimi.  

A November 1989 private medical report noted a diagnosis of 
brachial plexopathy of the left upper extremity and stated 
that "full recovery [might] not occur."  The report stated 
that "[b]rachial plexopathy [was] recognized to occur after 
heavy exertion and [could] be affected by viral conditions.  
The fact that the patient's job [was] as a laborer would make 
one lean towards heavy exertion playing a role in the 
occurrence of this condition."  The report concluded that 
"there [was] no way one [could] prove or disprove the exact 
cause of this condition."  

A November 1989 private medical follow-up note from the same 
physician reported that the veteran continued to experience 
some numbness and some weakness of his left hand.  

A July 1990 private medical report of motor nerve conduction 
studies noted that, compared to the August 1989 study, there 
was evidence of chronic denervation in the abductor digiti 
minimi and the flexor digitorum profundus.  

A January 1991 private medical statement reported that the 
veteran had an initial onset of left brachial neuritis in 
January 1989 and had significant recovery in power of the 
left hand and forearm and that he could return to work full-
time.  

A February 1997 private report of physical examination noted 
that the veteran had left brachial neuropathy and benign 
prostatic hypertrophy.  

An April 1997 medical notation from a VA Medical Center 
indicated that the veteran made a visit to register as a 
veteran exposed to Agent Orange.  The notation stated that 
the veteran needed an examination and that a review of his 
records should be performed to determine the earliest 
documented evidence of neuropathy.  The medical record also 
reported that the veteran presented a 1989 letter which 
referred to peripheral neuropathy and brachial plexopathy and 
indicated an appointment was scheduled with another 
physician.  

A July 1997 response to an RO's April 1997 request for a copy 
of the veteran's Agent Orange registry examination from the 
Providence, RI VA Medical Center indicated that the April 
1997 visit was the only appointment of record which they had 
of the veteran.  

A November 1997 private medical statement reported that the 
veteran continued to suffer from the residuals of a left 
brachial plexopathy, with numbness, weakness and diminished 
function of his left hand.  The statement indicated that 
there had not been improvement in the condition in over seven 
years.  The report also noted that the veteran's disorder was 
presumed to be due to "acute peripheral neuropathy in the 
left shoulder."  The statement concluded by noting that, as 
the physician was not an expert in the effects of Agent 
Orange on the nervous system, he could not comment as to 
whether the veteran's peripheral neuropathy could be the 
delayed effects of exposure to Agent Orange.  

At an October 1998 RO hearing, the veteran testified that, 
while in Vietnam, he was not aware that he was exposed to 
Agent Orange.  He also stated that he had been near areas 
which had been defoliated and that he was told at the time 
that the defoliation was due to previous bombings and fires.  
The veteran testified that he believed in  retrospect that 
the defoliation was due to Agent Orange and not due to 
bombings and fires.  He also believed that, while in Vietnam, 
he had been within two miles of planes spraying Agent Orange 
and that, due to weather and wind conditions, he had ingested 
Agent Orange either by breathing it or through the 
consumption of food and water.  

The veteran also testified that he first noticed difficulty 
with his hands in January 1989 and that, although he had had 
a previous carpal tunnel operation on his right hand, prior 
to January 1989 he had not experienced numbness or tingling 
in his arms.  The veteran also stated that a VA physician had 
told him "to put in a claim because he thought it possibly 
could be related to Agent Orange."  

Although the veteran is shown to have served in the Republic 
of Vietnam during the Vietnam era, the veteran's Vietnam 
service ended on April 13, 1970, and his symptoms of 
peripheral neuropathy was not clinically identified until 
February 1989-considerably more than the year after the last 
date on which it could be presumed that he was exposed to an 
herbicide agent.  Indeed, the veteran did receive a diagnosis 
of "acute peripheral neuropathy in the left shoulder" in 
November 1997.  However, 38 C.F.R. § 3.307(a)(6)(ii) requires 
that, in order to obtain presumptive service connection on 
the basis of Agent Orange exposure, the veteran's acute 
peripheral neuropathy must have been manifested within one 
year after his last day of service in the Republic of 
Vietnam.  Here, the veteran left the Republic of Vietnam in 
April 1970 and the earliest manifestation of his claimed 
peripheral neuropathy supported by the record is January 
1989.  

Similarly, as the veteran's acute peripheral neuropathy did 
not manifest to a degree of 10 percent or more from the date 
of his separation from service, presumptive service 
connection on the basis of chronic disease is not for 
consideration in this case.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Although the record establishes that the veteran now has a 
diagnosis of acute peripheral neuropathy, the record contains 
no competent evidence connecting the veteran's current 
disability to disease or injury which was incurred in or 
aggravated by service.  See Caluza v. Brown, 7. Vet. App. at 
50638 C.F.R. § 3.303(d).  Significantly, the record contains 
the November 1989 private medical report which stated that 
"[b]rachial plexopathy [was] recognized to occur after heavy 
exertion and [could] be affected by viral conditions.  The 
fact that the patient's job [was] as a laborer would make one 
lean towards heavy exertion playing a role in the occurrence 
of this condition."  

Although the veteran argues that his current disability is 
the result of in-service exposure to Agent Orange, the record 
contains no medical evidence to support his lay assertions.  
Indeed, although the veteran left active duty in April 1970, 
the record contains no medical evidence regarding his current 
disability until January 1989.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

The veteran has not submitted competent evidence to establish 
a nexus between his current disability and either in-service 
exposure to herbicides or injury or disease incurred in or 
aggravated by service.  Therefore, the Board finds the claim 
of service connection for the residuals of exposure to 
herbicide to be not well grounded.  See Caluza v. Brown, 7. 
Vet. App. at 506.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



ORDER

As the claim of service connection for peripheral neuropathy 
is not well grounded, the appeal is denied.  



REMAND

In July 1997, the RO denied the veteran's claim of service 
connection for peripheral neuropathy as a result of exposure 
to herbicides, as well as his claim of service connection for 
benign prostatic hypertrophy as a result of exposure to 
herbicides.  

In October 1997, the veteran expressed disagreement with the 
entire July 1997 decision.  However, the March 1998 Statement 
of the Case (SOC) contained only the issue of service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  As the Court explained in Manlincon v. West, 
12 Vet. App. 238 at 240-241 (1999), where the record contains 
an Notice of Disagreement (NOD) and no SOC, the case must be 
remanded for the RO to issue a SOC and provide the veteran an 
opportunity to perfect an appeal.  See also Holland v. Gober, 
10 Vet. App. 433, 436 (1997) (per curiam order) (vacating BVA 
decision and remanding matter when VA failed to issue SOC 
after claimant submitted timely NOD).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

The RO should take appropriate steps in 
order to issue the veteran and his 
representative a SOC regarding the issue 
of service connection for benign 
prostatic hypertrophy as a result of 
exposure to herbicides which was denied 
by the RO in July 1997.  The veteran and 
his representative should be advised of 
the requirements for perfecting an appeal 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran need take no further action until he is 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

